Fourth Court of Appeals
                               San Antonio, Texas
                                     April 22, 2020

                                  No. 04-20-00060-CV

                             In the Interest of S.T., a Child

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-15371
                     Honorable Mary Lou Alvarez, Judge Presiding

                                        ORDER

        In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP.
P. 42.3(c) The costs of this appeal are taxed against appellant.

      It is so ORDERED on April 22, 2020.


                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2020.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court